1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9    JAMES DAVID McCLAIN,                             Case No. 3:14-cv-00269-MMD-CBC

10                                    Petitioner,                   ORDER
            v.
11

12   ROBERT LeGRAND, et al.,

13                                Respondents.

14

15         Respondents’ motion for enlargement of time (ECF No. 79) is granted, and the

16   time for respondents to file a reply in support of their motion to dismiss (ECF No. 75) is

17   extended up to and including February 25, 2019.

18         DATED THIS 5th day of February 2019.

19

20                                                    ________________________________
                                                      MIRANDA M. DU
21                                                    UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
